Name: Council Regulation (EEC) No 848/92 of 31 March 1992 amending Regulations (EEC) No 288/82, No 1765/82 and (EEC) No 3420/83 in order to establish the import arrangements for products originating in the independent States resulting from the former Soviet Union and suspend the application of certain quantitative restrictions to the Yugoslav Republic of Montenegro
 Type: Regulation
 Subject Matter: political framework;  political geography;  international trade
 Date Published: nan

 4. 4. 92 Official Journal of the European Communities No L 89/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 848/92 of 31 March 1992 amending Regulations (EEC) No 288/82, No 1765/82 and (EEC) No 3420/83 in order to establish the import arrangements for products originating in the independent States resulting from the former Soviet Union and suspend the application of certain quantitative restrictions to the Yugoslav Republic of Montenegro THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, for imports (4) to extend the suspension of certain quanti ­ tative restrictions remaining applicable to Yugoslavia in a manner confining the benefit of the suspension to products originating in the republics which had contri ­ buted to progress towards peace, that is, the Yugoslav Republics of Bosnia-Herzegovina and Macedonia and the Republics of Croatia and Slovenia ; whereas the Commu ­ nity and the Member States, meeting within the context of political cooperation, recognized the Yugoslav Republic of Montenegro's contribution in that regard, and whereas positive steps similar to those taken in connection with the other Republics should therefore be taken for that Republic, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 1765/82 of 30 June 1982 on common rules for imports from State ­ trading countries (') and Council Regulation (EEC) No 3420/83 of 14 November 1983 on import arrange ­ ments for products originating in State-trading countries, not liberalized at Community level (2), apply to products originating in, inter alia, the Union of Soviet Socialist Republics (USSR), of which the Russian Federation, Turk ­ menistan, Ukraine and the Republics of Armenia, Azer ­ baijan, Belarus, Georgia, Kazakhstan, Kirgizkstan, Moldova, Tajikistan and Uzbekistan were part until the dissolution of the Union ; HAS ADOPTED THIS REGULATION : Whereas the names of each of the countries resulting from the dissolution of the Union should therefore replace the terms 'USSR' and the 'Soviet Union' in the list of countries annexed to Regulation (EEC) No 1765/82, in the list appearing in Annex I to Regulation (EEC) No 3420/83 and in the texts of those Regulations ; Article 1 The words 'USSR' and 'Soviet Union' in the Annex to Regulation (EEC) No 1765/82, in Annex I to Regulation (EEC) No 3420/83 and in the texts of those Regulations are replaced by the following : '  Armenia  Azerbaijan  Belarus  Georgia  Kazakhstan  Kirgizkstan  Moldova  Russia  Tajikistan  Turkmenistan  Ukraine  Uzbekistan'. Whereas through Regulation (EEC) No 3859/91 (3) the Community amended, inter alia, Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules (') OJ No L 195, 5 . 7. 1982, p. 1 . Regulation as last amended by Regulation (EEC) No 3859/91 (OJ No L 362, 31 . 12 . 1991 , p. 87). (2) OJ No L 346, 8 . 12. 1983, p. 6 . Regulation as last amended by Regulation (EEC) No 3859/91 (OJ No L 362, 31 . 12. 1991 , p. 83). (4) OJ No L 35, 9. 2. 1982, p. 1 . Regulation as last amended by Regulation (EEC) No 3859/91 (OJ No L 362, 31 . 12. 1991 , p. 83).(3) OJ No L 362, 31 . 12. 1991 , p. 83. No L 89/2 Official Journal of the European Communities 4. 4. 92 Article 2 and Montenegro and the Republics of Croatia and Slovenia'. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1992. In the third indent of Article 1 (2) of Regulation (EEC) No 288/82, as amended by Regulation (EEC) No 3859/91 , the reference 'the Republics of Bosnia-Herzegovina, Croatia, Macedonia and Slovenia' shall be replaced by 'the Yugoslav Republics of Bosnia-Herzegovina, Macedonia This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 March 1992. For the Council The President Vitor MARTINS